           Case 2:19-cv-00344-APG-NJK Document 25 Filed 03/10/21 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    CHRISTOPHER M. GUY (Bar No. 15239)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3326 (phone)
     (702) 486-3773 (fax)
6    Email: cguy@ag.nv.gov
7    Attorneys for Defendants Jaymie Cabrera,
     James Dzurenda, John Faulkner,
8    Louie Gallo, Monique Hubbard-Pickett,
     Michael Minev, Brian Williams
9

10                               UNITED STATES DISTRICT COURT
11                                   DISTRICT OF NEVADA
12   Cory Blazevich,                                  Case No. 2:19-cv-00344-APG-NJK
13                  Plaintiff,
                                                      STIPULATION AND ORDER FOR
14    v.                                               DISMISSAL WITH PREJUDICE
15   Brian Williams, et al.,
16                  Defendants.

17         It is stipulated and agreed by and between Plaintiff, Cory Blazevich, in pro per, and

18   by Defendants, Jaymie Cabrera, James Dzurenda, John Faulkner, Louie Gallo, Monique

19   Hubbard-Pickett, Michael Minev, Brian Williams, by and through counsel, Aaron D. Ford,

20   Attorney General for the State of Nevada, and Christopher M. Guy, Deputy Attorney

21   General, that the above-captioned matter be dismissed with prejudice, and that each party

22   will bear their own attorneys’ fees and costs.

23

24

25

26   ///

27   ///

28   ///



                                             Page 1 of 2
Case 2:19-cv-00344-APG-NJK Document 25 Filed 03/10/21 Page 2 of 2




                                           March 10
